Citation Nr: 1622590	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hepatitis C.

2.  Entitlement to service connection for esophageal cancer.

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for lumps under the skin.

5.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from September 1967 to September 1971.  The Veteran died in October 2012.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Houston, Texas, and from an April 2013 decision of the RO in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Board hearing to be conducted at the local RO on the September 2011 VA Form 9.  She requested a Board hearing to be conducted via videoconference on the March 2015 VA Form 9.  A Travel Board hearing was scheduled for July 13, 2015, and the appellant did not report for the scheduled hearing.  

However, the Board notes a discrepancy between the address used in all notices pertaining to the hearing and the address of record listed for the appellant.  It would appear that the hearing notices dated June 13, 2015, and June 29, 2015, were sent to an address different than the address recorded in the Veterans Appeals Control and Locator System (VACOLS) as the official address of record, and different than the address used on the March 9, 2015 Supplemental Statement of the Case.  These notices were both returned as undeliverable and unable to forward.  Based on what appears to be an error in the address used, the Board cannot conclude that the appellant was provided adequate notice of the time and place to report for the Board hearing or that she is even aware that a hearing was scheduled.  

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in accordance with the docket number of this appeal.  The appellant should be notified of the time and place to report for the scheduled hearing, and this notice should be sent to the official address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


